      Case 3:20-cv-14782-MAS Document 4 Filed 03/08/21 Page 1 of 3 PageID: 83




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
TIANLE LI,                                      :
                                                :       Civil Action No. 20-14782 (MAS)
                        Petitioner,             :
                                                :
                        v.                      :       MEMORANDUM AND ORDER
                                                :
SARAH DAVIS,                                    :
                                                :
                        Respondent.             :
                                                :

SHIPP, District Judge

         Petitioner Tianle Li is a state prisoner currently incarcerated at Edna Mahan Correctional

Facility in Clinton, New Jersey. She has filed with the Court a pro se Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241, as well as a Motion for the Appointment of Pro Bono Counsel.

(Pet., ECF No. 1; Mot., ECF No. 2.) Petitioner has paid the required $5.00 filing fee. The Court

must now screen the Petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases, made

applicable to § 2241 cases through Rule 1(b), to determine whether it “plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.”

         Petitioner’s § 2241 seeks to challenge the validity of her state court conviction or sentence

as imposed. (Pet. 3 1.) She raises several grounds for relief including fabricated evidence, trial

court error in admissibility of evidence, and Brady 2 violations. (Id. at 7–9.) Petitioner submits

that she was wrongfully convicted in 2013 of murder, and she requests a reversal of her conviction



1
    Page numbers refer to those located on the ECF header.
2
    Brady v. Maryland, 373 U.S. 83 (1963).
   Case 3:20-cv-14782-MAS Document 4 Filed 03/08/21 Page 2 of 3 PageID: 84




and sentence and her release from prison. (Id. at 3, 9.)

       With that background in mind, the Court finds that the Petition is deficient because the

Court does not have jurisdiction under § 2241 to hear these claims. “[A] habeas corpus petition

filed under 28 U.S.C. § 2254 is the only proper mechanism for a state prisoner to challenge the

‘fact or duration’ of his state confinement.” McKnight v. United States, 27 F. Supp. 3d 575, 587

(D.N.J. 2014) (citing Preiser v. Rodriguez, 411 U.S. 475, 498–9 (1973)). Section 2241, on the

other hand, “authorizes a federal court to issue a writ of habeas corpus to any pretrial detainee

who is in custody in violation of the Constitution or laws or treaties of the United States.” Duran

v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (per curiam) (emphasis added). Here, Petitioner is

not a pretrial detainee, but a convicted state prisoner. (Pet. 1.) Accordingly, a habeas petition

under § 2254 “is the exclusive avenue” for her to challenge “the constitutionality of [her]

detention.” McKnight, 27 F. Supp. 3d at 587 (emphasis in original) (quoting Brian R. Means,

Federal Habeas Manual § 1:34 (May 2013)). Thus, if Petitioner seeks to challenge the fact or

duration of her confinement, she must do so by filing a petition for a writ of habeas corpus under

§ 2254. The Court will provide Petitioner 30 days from the date of this Memorandum and Order

to file a § 2254 on the forms provided by the Clerk.

       IT IS THEREFORE on this                         day of                              , 2021,

       ORDERED that the Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE;

       ORDERED that if Petitioner seeks to file a petition for a writ of habeas corpus under 28

U.S.C. § 2254, she shall do so within 30 days on the forms provided by the Clerk of the Court;




                                                 2
   Case 3:20-cv-14782-MAS Document 4 Filed 03/08/21 Page 3 of 3 PageID: 85




       ORDERED that Petitioner’s Motion for the Appointment of Pro Bono Counsel (ECF No.

2) is terminated in light of the dismissal of her Petition; if Petitioner chooses to file a § 2254

petition, she may re-file her motion for the appointment of counsel;

       ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this case until such time as the Court receives Petitioner’s submission; and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order,

as well as a copy of AO241 (modified): DNJ-Habeas-008 (Rev. 01-2014) to Petitioner via regular

U.S. mail.




                                                              MICHAEL
                                                                 HAEL AA. SH
                                                                           HIPP
                                                                           HIIPP
                                                              UNITED STATES DISTRICT JUDGE




                                                  3
